GRABE R, Circuit Judge,
dissenting:
I respectfully dissent for two reasons. First, after the United States Fish and Wildlife Service (Service) moved for summary judgment, Plaintiffs failed to satisfy their evidentiary burden to establish that they had standing. Therefore, the district court lacked jurisdiction over the action. Second, the case is moot. Therefore, we lack jurisdiction over the appeal. I will address each of those jurisdictional defects in turn.
A. Standing
Plaintiffs failed to meet their evidentiary burden on the question of standing. The district court implicitly treated standing as having been established by the allegations in the complaint. However, because the elements of standing “are not mere pleading requirements but rather an indispensable part of the plaintiffs case, each element must be supported in the same way at as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence required at the successive stages of litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). Thus, at the summary judgment stage of the proceedings, “the plaintiff can no longer rest on ‘mere allegations,’ but must ‘set forth’ by affidavit or other evidence ‘specific facts,’ which for purposes of summary judgment motion will be taken to be true.” Id. (quoting Fed.R.Civ.P. 54(e)).
In the present case, at the summary judgment stage, Plaintiffs did not establish standing through affidavits or similar evidence. Neither did the Service, in its answer or in response to a request for admissions, admit the allegations that support standing. Consequently, the district court erred in asserting jurisdiction, and we have no choice but to vacate the district court’s grant of summary judgment. It matters not that we have come late to the party on this issue. “The jurisdictional element of standing must be met in every case, and we must satisfy ourselves that this element exists even if no party to the action raises a doubt regarding its presence.” Bd. of Natural Res. v. Brown, 992 F.2d 937, 945 (9th Cir.1993).
Plaintiffs, in their response to the Service’s Petition for Rehearing, argue that *1179the mere fact that they submitted to the Service petitions for the species at issue suffices to establish standing. Although the petitions are not in the record, we can consider them because the petitions are published in the Federal Register, and federal courts are required to take judicial notice of the Federal Register. 44 U.S.C. § 1507.
We have held that “environmental groups have Article III standing if for no other reason than that they allege procedural violations in an agency process in which they participated.” Portland Audubon Soc’y v. Endangered Species Comm., 984 F.2d 1534, 1537 (9th Cir.1993). However, Portland Audubon Society is materially distinguishable. There, the alleged procedural harm was to the substance of the process by which the intervenors’ position was considered by the agency; the issue was whether the agency had failed “to adhere to the ban on ex parte communications in a proceeding to which the prohibition applies.” Id. at 1537 n. 4. In that circumstance, “a participant in the agency’s decisional processes is actually and particularly injured” because the participant’s presentations to the agency are not fairly considered. Id. Here, by contrast, the alleged procedural harm was only the timing by which Plaintiffs succeeded in achieving their aims; indeed, their claim is not that things were done improperly, but that things were not done at all for a time. Thus, our earlier case simply does not apply.1 In my view, we should follow the D.C. Circuit’s holding in Fund Democracy v. SEC, 278 F.3d 21, 27 (D.C.Cir.2002):
The mere violation of a procedural requirement does not authorize all persons to sue to enforce the requirement. A party has standing to challenge an agency’s failure to abide by a procedural requirement only if the government act performed without the procedure in question will cause a distinct risk to a particularized interest of the plaintiff.
(Citation omitted.)
As discussed above, because Plaintiffs submitted no affidavits or other evidence in support of their allegation of standing, they have failed to establish harm to particularized interests. As a result, Plaintiffs failed to establish standing.
B. Mootness
Even if Plaintiffs established standing in the first instance, this action is moot. The majority opinion concludes that the case is not moot because Plaintiffs requested a declaratory judgment “[i]n effect ... that the Service’s interpretation of 16 U.S.C. § 1533 is erroneous.” Majority op. at 1173. The majority opinion finds that the parties have litigated the question of how to construe § 1533 several times and that, as a result, a substantial controversy remains between these parties as to the proper interpretation of § 1533. Id. at 1174-75. Neither the complaint nor the record supports that conclusion.
First, in their complaint, Plaintiffs did not seek a declaratory judgment to the effect that the Service’s interpretation of the relevant deadlines in § 1533 is erroneous. Rather, Plaintiffs sought to declare *1180that the Service’s specific actions in response to the petitions for the species at issue did not comply with statutory requirements. Plaintiffs did allege that the Service regularly failed to comply with the statute. Significantly, however, Plaintiffs did not allege that the Service had promulgated an erroneous interpretation of the statute or that such an interpretation was the cause of the Service’s failures to comply. It was only as a defense to Plaintiffs’ claims that the Service suggested that § 1533 allowed it the discretion to delay indefinitely the 90-day determination. Thus, Plaintiffs’ pleadings do not support the conclusion that there is a substantial, ongoing controversy between the parties as to the proper construction of § 1533.
Second, the record does not demonstrate that, apart from its response to the present litigation, the Service has routinely interpreted the statute’s deadlines as discretionary or that the Service has been embroiled in an ongoing controversy with Plaintiffs over the proper interpretation of the statute. In fact, the record shows that the Service views the deadlines as mandatory but fails to meet them because Congress allocates insufficient resources to enable the Service to comply. With respect to the Spalding’s Catchfly, the Mountain Yellow-Legged Frog, and the Great Basin Redband Trout, the Service conceded in its summary judgment papers that it “failed to fulfill [its] statutory mandate to make 12 month determinations.” [Defs. Memo in Support of Summary Judgment at 30.] However, the Service requested that the court invoke its equitable powers to relieve it from the statutory deadlines. [M] Similarly, in an affidavit submitted by the Service, Gary Frazer, the Service’s Assistant Director of Ecological Services who is responsible for administering the Endangered Species Act (ESA), acknowledged that, due to budget constraints, “the Service is still unable ... to complete all its petition findings on a timely basis.... Plainly stated, given the bacMog caused by the recent history of listing moratoria and budget restrictions, the ESA imposes on the Service more listing duties than the Service currently is able to meet.” Oral argument confirmed that the Service generally holds the view that it is not in compliance with the deadlines in § 1533, but that its noncompliance should be excused because of financial impossibility. Cf. Forest Guardians v. Babbitt, 174 F.3d 1178, 1186-88 (10th Cir.1999) (recognizing that the Secretary of the Interior conceded that related deadlines in § 1533 were mandatory, but argued that lack of resources excused noncompliance).
In short, the pleadings and the record do not establish a substantial, ongoing dispute between the parties over the proper interpretation § 1533. Instead, the Service’s interpretation was a litigation position adopted in the context of the controversy surrounding the Service’s failure to make listing determinations with respect to the specific species at issue in this action: the Spalding’s Catchfly, the Mountain Yellow-Legged Frog, the Great Basin Redband Trout, and the Yellow-Billed Cuckoo. Because the Service has now made listing determinations with respect to each of those species, the legal correctness of the Service’s defense for having failed to make those listings in a timely manner is no longer at issue. No additional remedies (such as damages) are possible on these pleadings. Accordingly, the whole case is now moot, and we must dismiss the appeal. Pub. Utils. Comm’n v. Fed. Energy Regulatory Comm’n, 100 F.3d 1451, 1458 (9th Cir.1996).
For the foregoing reasons, I respectfully dissent.

. I also question the proposition that participation in an administrative process, without more, creates standing under Article III, because that proposition misapplies the Supreme Court's holding in Lujan. See Gettman v. Drug Enforcement Admin., 290 F.3d 430, 433-34 (D.C.Cir.2002) (holding that the fact that the plaintiffs qualified as "interested parties" entitled by statute to petition an agency was not, standing alone, sufficient to establish the plaintiffs' Article III standing to seek judicial review of the agency's denial of their petition); Fund Democracy v. SEC, 278 F.3d 21, 27 (D.C.Cir.2002) (holding that "[p]artic-ipation in agency proceedings is alone insufficient to satisfy judicial standing requirements").